Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Information Disclosure Statement
	The information disclosure statement filed 3/21/2022 has been considered by the Examiner.
Allowable Subject Matter
	Applicant’s claim amendments and arguments filed 3/21/2022 in response to the Office Action of 11/24/2021 resolve all outstanding issues pertaining to the allowability of claims 1-21.
	An updated search revealed no new art raising a substantially new question of patentability of claims 1-21.
	As a result, claims 1-21 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645